DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2022; 09/01/2021 ; 04/28/2021 and 03/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 03/18/2021 these drawing are acceptable by the examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Atkinson at (303) 223-1105 on 06/27/2022.
The application has been amended as follows: 
 	1-7. 	(Cancelled)
	8.  (Currently Amended)  An intelligent biometric gallery management system, comprising: 
at least one non-transitory storage medium that stores instructions; and 
at least one processor that executes the instructions to: 
maintain a biometric gallery that includes biometric information for a population; 
generate an application specific biometric gallery by pulling a portion of the biometric information corresponding to a subset of the population from the biometric gallery, the subset of the population associated with an application for which the biometric gallery can be used to identify people; 
use the application specific biometric gallery for biometric identification; [[and]]
maintain a maximum size of the application specific biometric gallery by removing first data from the application specific biometric gallery upon adding second data to the application specific biometric gallery; and
allow addition to the application specific biometric gallery without removal when the application specific biometric gallery is below the maximum size.
	
	9.	(Original)  The system of claim 8, wherein the maximum size is dependent upon a biometric type for which the application specific biometric gallery is configured.

	10.	(Original)  The system of claim 9, wherein the maximum size is further dependent upon a biometric matcher used with the application specific biometric gallery for the biometric identification.

	11.	(Original)  The system of claim 8, wherein maintaining the maximum size enables a false negative identification rate to be kept below a threshold number.

	12.	(Original)  The system of claim 8, wherein the maximum size is dependent upon a latency threshold.

	13.	(Original)  The system of claim 8, wherein the maximum size is dependent upon an accuracy threshold.

	14.	(Currently Amended)  The system of claim 8, wherein the at least one processor determines to add the second data to the application specific biometric gallery upon performing the biometric identification

	15-20.	 (Cancelled)
	
	21.	(Previously Presented)  The system of claim 8, wherein the at least one processor is operable to update the application specific biometric gallery.

	22.	(Previously Presented)  The system of claim 21, wherein the at least one processor updates the application specific biometric gallery by adding the second data.

	23.	(Previously Presented)  The system of claim 21, wherein the at least one processor updates the application specific biometric gallery by removing the first data.

	24-29.	(Cancelled)  

	30.	(Currently Amended)  An intelligent biometric gallery management system, comprising: 
at least one non-transitory storage medium that stores instructions; and 
at least one processor that executes the instructions to: 
generate an application specific biometric gallery by pulling a portion of  biometric information corresponding to a subset of a population from a biometric gallery, the subset of the population associated with an application for which the biometric gallery can be used to identify people;
use the application specific biometric gallery for biometric identification; 
add first data to the application specific biometric gallery; [[and]]
remove second data from the application specific biometric gallery upon determining that adding the first data to the application specific biometric gallery causes the application specific biometric gallery to exceed a maximum size; and
allow addition to the application specific biometric gallery without removal when the application specific biometric gallery is below the maximum size.

	31.	(Previously Presented)  The system of claim 30, further comprising adding third data to the application specific biometric gallery upon determining that the application specific biometric gallery has fallen below the maximum size.

	32.	(Previously Presented)  The system of claim 30, wherein the first data comprises a person's biometric information.
	33.	(Previously Presented)  The system of claim 30, wherein the second data comprises a person's biometric information.

	34.	(New) The system of claim 30, wherein the second data is larger than the first data.

	35.	(New) The system of claim 30, wherein the first data and the second data correspond to a same type of biometric.

	36.	(New) The system of claim 30, wherein the second data corresponds to multiple sets of biometrics.

	37.	(New) The system of claim 30, wherein the maximum size is less than an available storage amount.

	38.	(New) The system of claim 8, wherein the first data and the second data correspond to different types of biometrics.

	39.	(New) The system of claim 8, wherein the first data and the second data are a same size.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Terminal Disclaimer filed and approved.
	Regarding claims 8 and 30, the closest prior art recorded Rickman (US 2011/0032076 A1) teach an intelligent biometric gallery management system, comprising: 
at least one non-transitory storage medium that stores instructions; and 
at least one processor that executes the instructions to: 
maintain a biometric gallery that includes biometric information for a population.
However, Rickman alone or in combination fails to teach or fairly suggest
generate an application specific biometric gallery by pulling a portion of the biometric information corresponding to a subset of the population from the biometric gallery, the subset of the population associated with an application for which the biometric gallery can be used to identify people; 
use the application specific biometric gallery for biometric identification; [[and]]
maintain a maximum size of the application specific biometric gallery by removing first data from the application specific biometric gallery upon adding second data to the application specific biometric gallery; and
allow addition to the application specific biometric gallery without removal when the application specific biometric gallery is below the maximum size.

Claims 9-14, 21-23 and 31-39 are allowance as being dependent directly or indirectly to the independent claims 8 and 30,

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/           Primary Examiner, Art Unit 2641